     Case: 1:17-cv-02635-CAB Doc #: 57 Filed: 04/19/21 1 of 7. PageID #: 1190




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


JAMES HAYDEN,                                     CASE NO. 1:17-cv-02635-CAB

                 Plaintiff,                       JUDGE CHRISTOPHER A. BOYKO

v.

2K GAMES, INC. et al.,

                 Defendants.



                                    JOINT STATUS REPORT

       The Parties (Plaintiff James Hayden and Defendants 2K Games, Inc. and Take-Two

Interactive Software, Inc.) together submit this Joint Status Report pursuant to the Court’s April

2, 2021 Order.

       On July 19, 2019, this Court set a schedule with dates for a settlement conference

(November 7, 2019) and for the conclusion of fact discovery (October 31, 2019). According to

this Court’s Settlement Conference Order (ECF No. 28), Plaintiff sent a settlement offer letter to

Defendants on October 28, 2019. On the same date, Defendants moved to continue the Court-

ordered settlement conference until after fact discovery was completed. (ECF No. 39.) On

November 1, 2019, the Court granted Defendants’ motion.

       On November 12, 2019, Magistrate Judge Greenberg extended the fact discovery

deadline until January 31, 2020. The Parties have since completed fact discovery. There are

currently no other deadlines on the schedule.

       The parties have a difference of opinion as to the appropriate next steps for this case, as

set forth in the following positions.
     Case: 1:17-cv-02635-CAB Doc #: 57 Filed: 04/19/21 2 of 7. PageID #: 1191




Plaintiff’s Position:

Settlement Conference

       Now that the Parties have completed fact discovery, Mr. Hayden believes it would be

productive to reschedule the settlement conference that Defendants requested to be continued

until after fact discovery. (See Defendants’ ECF No. 39.) Contrary to Defendant’s claim, the only

settlement “discussion” that has occurred in this case is Plaintiff’s settlement offer letter he sent

almost 18 months ago pursuant to the Court’s Settlement Conference Order. Defendants never

made any counteroffer or even responded to the substance of the letter. Mr. Hayden respectfully

proposes any date during the week beginning May 3, 2021. If the case does not settle as a result

of such settlement conference, Mr. Hayden proposes a timetable for dispositive motions as

follows.

Dispositive Motion Briefing Timetable

       With a complete factual record, Mr. Hayden believes the most efficient path in this case,

which conserves the Parties’ and Court’s resources, is to promptly proceed with dispositive

motions, including Defendants’ asserted affirmative defenses. Accordingly, Mr. Hayden

proposed to Defendants filing summary judgment briefs by June 1, 2021. Defendants rejected

this proposal, informing Mr. Hayden’s counsel that Defendants want to conduct expert discovery

before summary judgment briefing. Notably, however, Defendants stated that they have not even

decided if they will submit any expert opinions in support of their summary judgment motion.

Mr. Hayden opposes conducting discovery at this time regarding expert opinions that may not

even be used at summary judgment—this is a waste of time and resources. It has been almost 15

months since the close of fact discovery and the Parties should know whether they need expert




                                                   2
      Case: 1:17-cv-02635-CAB Doc #: 57 Filed: 04/19/21 3 of 7. PageID #: 1192




opinions to support their summary judgment motions. Accordingly, Mr. Hayden proposes the

following schedule, which reflects a compromise between the Parties’ positions:1

Event                                                     Deadline

Opening summary judgment briefs due,                      June 1, 2021
including any supporting expert opinions.
Opposition summary judgment briefs due,                   August 15, 2021
including any rebuttal expert opinions. This
deadline builds in time for the Parties to
depose experts relied on in opening briefs.
Reply summary judgment briefs due. This                   October 1, 2021
deadline builds in time for the Parties to
depose experts relied on in opposition briefs.



Because the Court’s decision on the Parties’ summary judgment motions may obviate the need

for expert damages discovery and other expert discovery, Mr. Hayden also proposes deferring

expert damages discovery and other expert discovery unrelated to summary judgment motions

until after the Court has resolved the Parties summary judgment motions.

Defendants’ Position:

        Defendants do not believe that a settlement conference would be productive at this time.

Accordingly, to avoid spending party and judicial resources on an unproductive settlement

conference, they propose completing discovery pursuant to the following schedule:

                Opening Expert Reports Due: May 27, 2021

1
 Defendants claim that Plaintiff’s proposed schedule would be “burdensome” on Defendants but fail to explain
how. Defendants also fail to explain why a Court could not “determine whether a material fact is genuinely in
dispute or not” under Plaintiff’s proposed schedule. Plaintiff’s approach is a compromise between the Parties, as it
conserves resources in avoiding the expense of conducting discovery regarding expert opinions that may not be used
at summary judgment (including damages expert discovery), but also allows the Parties to submit expert opinions in
support of their summary judgment briefing.

                                                          3
     Case: 1:17-cv-02635-CAB Doc #: 57 Filed: 04/19/21 4 of 7. PageID #: 1193




                Rebuttal Reports Due: July 1, 2021

                Close of Expert Discovery: August 26, 2021

At the close of expert discovery, Defendants propose submitting a further joint status report as to

whether there is mutual interest in a settlement conference, based on any developments that may

occur between now and then, or whether the Court should set a date for dispositive motions.

Defendants would propose submitting that report on September 9, 2021.

        Mr. Hayden offers two proposals for the next step in this case, neither of which

Defendants believe should be granted. First, Mr. Hayden suggests holding a settlement

conference, but over the course of the litigation, the parties have discussed potential resolutions

several times.2 Although Defendants do not believe it is appropriate to discuss the substance of

those discussions here, the parties have a fundamentally different view of this case, making a

settlement conference unlikely to be productive. Further, expert discovery may help the parties

crystalize their views of the litigation, such as Mr. Hayden’s damages theory and his support for

it. Finally, counsel for Defendants has an oral argument before the Ninth Circuit on May 10, for

which she will be preparing the week of May 3, making a settlement conference that week

problematic.

        Second, Mr. Hayden suggests double-tracking expert discovery and dispositive motion

briefing. Deviating from the typical practice of expert discovery followed by summary judgment

motions, however, does not make sense here as it would be burdensome and unfair to

Defendants, who seek to reserve their right to move after close of “all” discovery. See Fed. Civ.

R. 56(b) (“Unless a different time is set ... a party may file a motion for summary judgment at

any time until 30 days after the close of all discovery) (emphasis added). To decide a motion

2
    In addition to telephonic communications, Mr. Hayden sent a letter on October 28, 2019, Defendants sent a
    letter on March 27, 2020, and Mr. Hayden sent a response on May 8, 2020.

                                                        4
     Case: 1:17-cv-02635-CAB Doc #: 57 Filed: 04/19/21 5 of 7. PageID #: 1194




for summary judgment, this Court would need to determine whether a material fact is genuinely

in dispute or not. Fed. R. Civ. P. 56(a). Under Mr. Hayden’s proposal, the parties would move

for summary judgment, but the discovery record would remain open with expert subpoena

responses, depositions being taken, and new expert reports being served in the middle of

briefing. It would be a waste of both party and judicial resources for one side to move for

summary judgment only to learn information during expert discovery that changes its or the

Court’s view. Instead, it would be more efficient for the parties to finish expert discovery before

deciding what, if any, issues to ask this Court to resolve in a dispositive motion. If Mr. Hayden

wishes to move for summary judgment before expert discovery, he is free to do so. Defendants,

however, should not be forced to move prematurely before discovery is complete and all

evidence is known.



DATED: April 19, 2021

/s/ Joshua L. Simmons                                /s/ Andrew Alexander
Dale M. Cendali (admitted pro hac vice)              Daniel McMullen (Ohio Bar No. 0034380)
Joshua L. Simmons (admitted pro hac vice)            Andrew Alexander (Ohio Bar No. 0091167)
Miranda Means (admitted pro hac vice)                CALFEE, HALTER & GRISWOLD LLP
Kirkland & Ellis LLP                                 The Calfee Building
601 Lexington Avenue                                 1405 East Sixth Street
New York, New York 10022                             Cleveland, Ohio 44114-1607
Telephone: (212) 446-4800                            Telephone: (216) 622-8200
dale.cendali@kirkland.com                            Facsimile: (216) 241-0816
joshua.simmons@kirkland.com                          dmcmullen@calfee.com
miranda.means@kirkland.com                           aalexander@calfee.com

Matthew J. Cavanagh (OH 0079522)                     Of Counsel
McDonald Hopkins LLC
600 Superior Avenue, East, Ste. 2100                 Kimberly A. Pinter (Ohio Bar No. 0084277)
Cleveland, Ohio 44114                                CALFEE, HALTER & GRISWOLD LLP
Telephone: 216.348.5400                              The Calfee Building
Fax: 216.348.5474                                    1405 East Sixth Street
mcavanagh@mcdonaldhopkins.com                        Cleveland, Ohio 44114-1607
                                                     Telephone: (216) 622-8200
                                                 5
    Case: 1:17-cv-02635-CAB Doc #: 57 Filed: 04/19/21 6 of 7. PageID #: 1195




Attorneys for Defendants 2K Games, Inc.       Facsimile: (216) 241-0816
and Take-Two Interactive Software, Inc.       E-mail: kpinter@calfee.com

                                              Attorneys for Plaintiff James Hayden




                                          6
     Case: 1:17-cv-02635-CAB Doc #: 57 Filed: 04/19/21 7 of 7. PageID #: 1196




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2020, I electronically filed the foregoing Joint Status

Report with the Clerk of Court using the ECF system, which will send notification of such filing

to all counsel of record, all of whom are registered ECF participants.


                                                  /s/ Andrew Alexander
                                                  Andrew Alexander

                                                  Attorney for Plaintiff
